J-S21026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 BOBBY YOUNG                             :
                                         :
                    Appellant            :   No. 2034 EDA 2018

             Appeal from the PCRA Order Entered May 29, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-1008162-1997,
                          CP-51-CR-1008312-1997

BEFORE: STABILE, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MURRAY, J.:                             FILED JULY 03, 2019

      Bobby Young (Appellant) appeals pro se from the order dismissing his

petition for writ of habeas corpus. For the reasons that follow, we quash this

appeal.

      On June 4, 1998, at the docket numbers listed above, a jury found

Appellant guilty of three counts each of robbery of a motor vehicle, robbery,

possession of an instrument of crime, and criminal conspiracy. On October

23, 1998, the trial court sentenced Appellant to an aggregate term 12½ to 25

years of incarceration.

      This Court affirmed Appellant’s judgment of sentence on May 1, 2000,

see Commonwealth v. Young, 759 A.2d 27 (Pa. Super. May 1, 2000)

(unpublished memorandum), and our Supreme Court denied his petition for

allowance of appeal on October 2, 2000.        Appellant pursued no further
J-S21026-19


appeals. Thus, his judgment of sentence became on January 2, 2001. 1 See

42 Pa.C.S.A. § 9545(b)(3) (stating that a judgment of sentence becomes final

at the conclusion of direct review or the expiration of the time for seeking the

review); U.S.Sup.Ct.R. 13 (providing that “[a] petition for a writ of certiorari

seeking review of a judgment of a lower state court that is subject to

discretionary review by the state court of last resort is timely when it is filed

with the Clerk within 90 days after entry of the order denying discretionary

review”).

       In the interim, Appellant filed several unsuccessful petitions pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. On April

13, 2017, Appellant filed a petition for writ of hapeas corpus in which he

challenged the legality of his sentence. The trial court properly treated the

hapeas petition as an untimely serial PCRA petition. See Commonwealth v.

West, 938 A.2d 1034, 1043 (Pa. 2007) (stating that “the PCRA subsumes all

forms of collateral relief, including habeas corpus, to the extent a remedy is

available under such enactment”). On March 19, 2018, the PCRA court issued

notice of its intent to dismiss Appellant’s PCRA petition pursuant to

Pennsylvania Rule of Criminal Procedure 907. On May 29, 2018, the PCRA



____________________________________________


1 Ninety days, or December 31, 2000, was a Sunday, and the following day,
January 1, 2001, was a legal holiday. See 1 Pa.C.S.A. § 1908 (“Whenever
the last day of any such period shall fall on Saturday or Sunday, or on any
day made a legal holiday by the laws of this Commonwealth or of the United
States, such day shall be omitted from the computation.”).

                                           -2-
J-S21026-19


court formally dismissed Appellant’s PCRA petition as untimely because

Appellant filed his petition well over one year after his judgment of sentence

became final and he did not plead or prove one of the timeliness exceptions.

See 42 Pa.C.S.A. § 9545(b). The order dismissing Appellant’s PCRA petition

listed both docket numbers that are the subject of this appeal.

      Prior to discussing the merits of Appellant’s underlying claim, we must

first address several procedural defects present in this appeal. On September

18, 2018, this Court issued a rule to show cause directing Appellant to explain

why we should not quash the appeal based on our Supreme Court’s decision

in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding that “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each of those cases”), and because

Appellant did not file his notice of appeal within 30 days of the date of the

order dismissing his PCRA petition. See Order – Rule to Show Cause, 9/18/18.

Appellant’s response to the rule to show cause, which was largely nonsensical,

failed to address these two procedural issues. See Response to Rule to Show

Cause, 12/6/18. By order dated February 1, 2019, this Court discharged the

rule to show cause and referred these issues to the merits panel. We address

each procedural defect in turn.

      We begin with the procedural defect relating to Walker. The Official

Note to Rule 341 of the Pennsylvania Rules of Appellate Procedure provides,

in relevant part:


                                     -3-
J-S21026-19


      Where, however, one or more orders resolves issues arising on
      more than one docket or relating to more than one judgment,
      separate notices of appeals must be filed. Commonwealth v.
      C.M.K., 932 A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing
      appeal taken by single notice of appeal from order on remand for
      consideration under Pa.R.Crim.P. 607 of two persons' judgments
      of sentence).

Pa.R.A.P. 341, Official Note. Until recently, it was common practice for courts

of this Commonwealth to allow appeals to proceed, even if they failed to

conform with Rule 341. See, e.g., In the Interest of P.S., 158 A.3d 643,

648 (Pa. Super. 2017) (noting common practice to allow appeals to proceed

if the issues involved are nearly identical, no objection has been raised, and

the period for appeal has expired).

      In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), however, our

Supreme Court held – unequivocally – that “prospectively, where a single

order resolves issues arising on more than one docket, separate notices of

appeal must be filed for each case.” Id. at 971 (emphasis added). The

Supreme Court observed that the Official Note to Rule 341 of the Pennsylvania

Rules of Appellate Procedure “provides a bright-line mandatory instruction to

practitioners to file separate notices of appeal,” and accordingly, determined

that “the failure to do so requires the appellate court to quash the

appeal.”   Id. at 976-77 (emphasis added).        Because this mandate was

contrary to decades of case law, the Supreme Court specified that the

requirement would apply only to appeals filed after June 1, 2018, the date

Walker was filed. Id.


                                      -4-
J-S21026-19


      Instantly, we must apply Walker because Appellant’s notice appeal,

which he dated June 29, 2018, was filed after the Walker decision. There is

no dispute that Appellant only filed one notice of appeal, despite the fact this

case involves two docket numbers.        Our Supreme Court mandates that

Appellant was to file a separate notice of appeal for each lower court docket

number. Because Appellant did not do so, and consistent with Walker, we

are constrained to quash the appeal.

      We also note that Appellant’s appeal is untimely. “Except as otherwise

prescribed by this rule, the notice of appeal required by Rule 902 (manner of

taking appeal) shall be filed within 30 days after the entry of the order from

which the appeal is taken.” Pa.R.A.P. 903(a). As this Court has emphasized:

      Time limitations for taking appeals are strictly construed and
      cannot be extended as a matter of grace.         . . .   Absent
      extraordinary circumstances, this Court has no jurisdiction to
      entertain an untimely appeal.

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014) (citations

omitted).    Importantly, with respect to incarcerated pro se litigants, “the

prisoner mailbox rule provides that a pro se prisoner’s document is deemed

filed on the date he delivers it to prison authorities for mailing.”

Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011).

      Here, as in Burks, there are no extraordinary circumstances. The PCRA

court dismissed Appellant’s PCRA petition on May 29, 2018.          Under Rule

903(a), Appellant had 30 days, or until June 28, 2018, to file his notice of

appeal.     Although we are unable to ascertain precisely when Appellant

                                     -5-
J-S21026-19


“delivered his notice of appeal to prison authorities for mailing,” Appellant

dated the notice of appeal June 29, 2018, and it was postmarked July 2, 2018,

leading us to conclude that the appeal was untimely.

     Accordingly, because this appeal does not conform with Walker or Rule

903(a), we are compelled to quash.

     Appeal quashed.

     Judge Stabile joins the memorandum.

     P.J.E. Ford Elliott concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/19




                                      -6-